                                          Case 3:18-cv-06155-JCS Document 107 Filed 08/02/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         CANDIDO ZAYAS, et al.,
                                   7                                                        Case No. 18-cv-06155-JCS
                                                        Plaintiffs,
                                   8
                                                 v.                                         ORDER RE RESOLUTION OF CLASS-
                                   9                                                        MEMBER CHALLENGES TO
                                         SAN FRANCISCO SHERIFF'S                            CALCULATION OF SETTLEMENT
                                  10     DEPARTMENT, et al.,                                PAYMENT AMOUNTS
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          The Court is in receipt of a letter from a class member who contends the number of days of

                                  14   exposure that was used to calculate his settlement payment is incorrect. He further states that he

                                  15   was told by Rachel Doughty, of Greenfire Law (the Claims Administrator) that he should direct

                                  16   his objection to the Court. Pursuant to the Settlement Agreement approved by the Court it is the

                                  17   Claims Administrator, and not the Court, that is charged with resolving such challenges. In

                                  18   particular, the Settlement Agreement provides as follows:

                                  19                  If a Class Member believes that the Claims Administrator’s
                                                      determination regarding the amount to which said Class Member is
                                  20                  entitled in his first-round distribution is incorrect, either because of
                                                      the number of days he experienced a flooding event is incorrect, or
                                  21                  because he was incorrectly designated as a member of the wrong Sub-
                                                      Class, he can provide written notice to the Claims Administrator via
                                  22                  email at SFJailsewageclassaction@gmail.com or via U.S. Mail
                                                      delivered to PO Box 5475 Berkeley, California, 94705 within thirty
                                  23                  (30) days from the mailing date of the Notice. The challenge should
                                                      include his name, date of birth, SF number, and the dates the
                                  24                  individual believes he was housed in a cell at County Jail 4 that was
                                                      impacted by a sewage flood, and proof of any grievances filed. The
                                  25                  Claims Administrator will then review the Records produced by
                                                      Defendants to Class Counsel as described in paragraph 42 above,
                                  26                  to confirm the amount of first-round distribution said individual
                                                      is entitled to by reviewing said Records to confirm the number of
                                  27                  days said individual, experienced a flooding event, and the Sub-
                                                      Class he belongs in. The Claims Administrator’s assessment in
                                  28                  response to a written challenge is final and shall be due no later
                                          Case 3:18-cv-06155-JCS Document 107 Filed 08/02/21 Page 2 of 2



                                                      than two weeks after receipt of a written challenge.
                                   1

                                   2   Settlement Agreement [Dkt. No. 98-1], ¶ 46. Under this provision, it is expected that the Claims

                                   3   Administrator will consult with counsel and Defendants as appropriate in resolving challenges to

                                   4   calculation of their settlement amounts by class members. Challenges of this nature should not be

                                   5   directed to the Court.

                                   6          IT IS SO ORDERED.

                                   7

                                   8   Dated: August 2, 2021

                                   9                                                  ______________________________________
                                                                                      JOSEPH C. SPERO
                                  10                                                  Chief Magistrate Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       2
